"We, the undersigned attorneys for the appellant and appellee, hereby agree that the following is a brief statement of this case, as presented in the lower court:
"A suit for divorce and partition of community property filed in the criminal district court of Nueces county; trial was had on the 5th day of May, A.D. 1925, and judgment rendered on the 5th day of May, 1925. Defendant below, appellee herein, filed his motion to reform the judgment. This motion was heard and judgment thereon rendered. Appellant, plaintiff below, on the 6th day of June, 1927, filed her application for an injunction to restrain the sale of the property ordered sold for partition. Temporary injunction was granted and the injunction was issued. On the 29th day of November, 1927, appellee, defendant below, filed his motion to dissolve said injunction. The motion to dissolve having been heard, judgment was rendered, dissolving the injunction and reordering the sale of the property involved, to which judgment and decree appellant, plaintiff below, in open court excepted and gave notice of appeal to the Court of Civil Appeals of the Fourth Supreme Judicial District of the State of Texas.
"There are no facts in dispute, it being conceded that the judgment of the trial court, on the facts, was correct, and hence no statement of facts is presented.
"The only issue in this case is one of law, and that involves the jurisdiction and authority of the criminal district court of Nueces county to hear and determine a suit for divorce, as raised in appellant's only assignment of error.
"We agree that this case may be decided upon this issue and determined accordingly; appellant having waived all other issues of law presented in her application for injunction."
We held the law was valid and constitutional in the case of Cunningham v. City of Corpus Christi (Tex.Civ.App.) 260 S.W. 269. See, also, Jones v. Soch (Tex.Civ.App.) 277 S.W. 171.
As the only issue raised and here presented for our decision is as to the jurisdiction and authority of the said criminal district court of Nueces county to hear and to determine a suit for divorce, we decide the question in the affirmative, and hold that it had such Jurisdiction and power.
The judgment of the trial court is accordingly affirmed. *Page 811